DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 50% by mass of morpholine, but does not specify on what the percentage is based, such as based on the solution, based on the mixture of solution with the film, or based on the film.
The remaining claims are rejected since they depend from rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMIZU (JP 2008/031399, using machine translation).
SHIMIZU discloses (see entire document) a process to recycle a laminate, the method comprising contacting the laminate with a solvent selected from morpholine [as claimed] or methylpyrrolidone, and recovering the separated polymer from the remaining layers [as claimed]. The laminate comprises layers of polyvinyl chloride (PVC) polymer, paper, aluminum, NWF laminate, etc. (abstract, [0001], [0005], [0008], claim 1). SHIMIZU discloses that PVC is an adhesive ([0008]) [reading on the claimed adhesive]. Morpholine is added in amounts of 50-90% by weight (abstract, [0009]) [reading on the claimed 50 or more%]. The temperature is raised to 40-50oC and/or with dynamic action such as ultrasonic wave ([0009]) [reading on the claimed 20-90oC and ultrasonic vibrating].
SHIMIZU further discloses that conventional solvents are otherwise harmful ([0002]-[0004]), whereas morpholine is water soluble and has low toxicity ([0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over BOKKA et al (US 2017/0114206) in view of GB 1093884 (hereinafter ‘884) and/or SCHOENHARD (US 4,629,780) and/or LALLIER et al (US 6,001,192) and/or SHIMIZU (JP 2008/031399, using machine translation).
SHIMIZU’s disclosure is discussed above and is incorporated herein by reference.
BOKKA discloses (see entire document) a method for separating and recovering a layered film laminated and adhered with an adhesive [as claimed] (title, abstract, figure 2).
The adhesive laminate comprises several layers, including a facestock with a label surface and adhesion surface, a release liner, an adhesive coated on the 
The adhesive comprises polyurethane ([0023]) [noting that polyurethane is made of polyisocyanate and polyol, thus reading on claim 2].
The process comprises immersing the adhesive laminate in a solution to delaminate it, and recovering the different portions of the laminate ([0005], [0042], fig 2). All layers are recovered and separated, including the facestock, the release liner, the adhesive, the coating, etc. ([0050], [0051], [0054], claims 1, 6 - 8) [reading on the claimed step 1 and step 2].
 The process is done at 50 – 100oC, such as 82oC, with examples of 74oC ([0052], examples) [meeting the claimed range of 20-90oC]. The solution can also be agitated by sonication ([0053]) [reading on the alternatively claimed ultrasonically vibrating].
The solvent comprises water and surfactant ([0004]),  wherein the adhesive is suspended or dissolved in the process mixture/solvent ([0022]) and up to 100% of the  adhesive is separated from the laminate ([0055]). BOKKA fails to teach morpholine as the solvent. However: 
	‘844 discloses (see entire document) a process to recover polyurethane by decomposing it with an amine, wherein the amine is both a solvent and a decomposition reagent. The polyurethane is decomposed to its monomers of polyol and isocyanate [thus providing further evidence that BOKKA’s polyurethane comprises the claimed polyol and isocyanate] (1:5-31; 2: 16-17). The amine is selected from a  morpholine, monoethanolamine, and others, either alone or in combination with two or more (2:18-30) [reading on the claimed morpholine]. The amine is mixed neat with the polyurethane (examples) [reading on the claimed 50% or more of morpholine in the solution].
It would have been obvious to one of ordinary skill in the art to have replaced BOKKA’s solvent with ‘844’s  morpholine as the solvent since BOKKA discloses to use a solvent to separate and dissolve the polyurethane adhesive from the laminated film and ‘844 discloses that several amines, such as morpholine, are good decomposition solvents for polyurethane, and have thus arrived at the present claims with reasonable expectation of success.

SCHOENHARD discloses (see entire document) a process to recover polymer layers from multilayer scrap, the process comprising contacting the multilayered material with an amine solvent chosen from morpholine or monoethanolamine to separate the different layers (abstract, 1:58-2:8).
It would have been obvious to one of ordinary skill in the art to have replaced BOKKA’s solvent with SCHOENHARD’s morpholine and further in view of ‘844 since SCHOENHARD discloses either morpholine or monoethanolamine and ‘844 discloses that morpholine or monoethanolamine can be used interchangeably or in combination as a solvent that dissolves polyurethane, and have thus arrived at the present claims with reasonable expectation of success.

LALLIER discloses (see entire document) a process to remove a paint surface layer from a substrate coated therewith, the process comprises contacting it with 1 – 99% of a solvent [reading on the claimed 50% or more], wherein the solvent is a morpholine or methylpyrrolidone (abstract, 1:34-44, claim 1) [as claimed]. The process is performed at ambient temperature (2:65-3:5, claim 19 and 33-35) [reading on the claimed 20-90oC]. The paint surface layer is a polyurethane (2:33-37, claims 11-12, 27 and 28) [reading on the claimed adhesive containing polyisocyanate and polyol]. The process strips or detaches the polyurethane paint from its substrate by swelling the polyurethane and forming blister until it detaches itself from the substrate (2:61-65, claim 16).
It would have been obvious to one of ordinary skill in the art to have replaced BOKKA’s solvent with LALLIER’s morpholine as the solvent since BOKKA discloses to use a solvent to separate the polyurethane adhesive from the laminated film and LALLIER discloses a morpholine as a solvent that separates polyurethane by swelling it and bubbling it, and have thus arrived at the present claims with reasonable expectation of success.

It would have been obvious to one of ordinary skill in the art to have replaced BOKKA’s solvent with SHIMIZU’s morpholine and further in view of LALLIER who discloses that morpholine or methylpyrrolidone can be used interchangeably as a solvent that separates the polyurethane from a laminate, while SHIMIZU discloses that morpholine and methylpyrrolidone are used interchangeably and are advantageously non-toxic solvents, and have thus arrived at the present claims with reasonable expectation of success.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765